FILED
                            NOT FOR PUBLICATION                            MAY 27 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        Nos. 13-10188
                                                      13-10200
               Plaintiff - Appellee,
                                                 D.C. Nos. 4:12-cr-02227-DCB
  v.                                                       4:11-cr-00221-DCB

OTHON RAMIREZ-ROJAS,                             MEMORANDUM*

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       In these consolidated appeals, Othon Ramirez-Rojas appeals his guilty-plea

conviction and 15-month sentence for reentry after deportation, in violation of 8

U.S.C. § 1326; and the revocation of supervised release and consecutive 18-month

sentence imposed upon revocation. Pursuant to Anders v. California, 386 U.S. 738

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Ramirez-Rojas’s counsel has filed a brief stating that there are no grounds

for relief, along with a motion to withdraw as counsel of record. We have

provided Ramirez-Rojas the opportunity to file a pro se supplemental brief. No

pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                          13-10188 & 13-10200